FILED
                            NOT FOR PUBLICATION
                                                                               FEB 17 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


GURINDERPAL SINGH,                               No.   20-70757

              Petitioner,                        Agency No. A200-905-629

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 11, 2021**
                              San Francisco, California

Before: BERZON, CHRISTEN, and BADE, Circuit Judges.

      Gurinderpal Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ decision dismissing his appeal from the

Immigration Judge’s (IJ) order denying asylum, withholding of removal, and relief


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (CAT). We have jurisdiction pursuant to 8

U.S.C. § 1252(a), and we deny the petition.1

      We review the BIA’s decision that an alien has not established eligibility for

asylum, withholding of removal, or CAT relief to determine whether it is supported

by substantial evidence. Davila v. Barr, 968 F.3d 1136, 1141 (9th Cir. 2020). To

prevail under the substantial evidence standard, the petitioner “must show that the

evidence not only supports, but compels the conclusion that these findings and

decisions are erroneous.” Cordon-Garcia v. I.N.S., 204 F.3d 985, 990 (9th Cir.

2000) (citation omitted).

      Substantial evidence supports the IJ’s adverse credibility determination. Ren

v. Holder, 648 F.3d 1079, 1085 (9th Cir. 2011). Singh testified inconsistently

about events material to his claim that he was persecuted by members of the Akali

Dal Badal Party for his membership in the Shiromani Akali Dal Mann Amritsar

Party. See Shrestha v. Holder, 590 F.3d 1034, 1047 (9th Cir. 2010) (“When an

inconsistency is at the heart of the claim it doubtless is of great weight”). First,

Singh testified inconsistently about whether he lived in hiding in his family home

after the January 18, 2013, attack or whether he went to school. Singh’s testimony



      1
        Because the parties are familiar with the facts, we recite only those facts
necessary to decide the petition.
                                            2
about his father escorting him to school when he had to deliver papers or take tests

conflicted with his father’s supplemental affidavit, which stated that he

accompanied Singh to school on a daily basis. Singh’s testimony was also

inconsistent and lacking in details as to who was persecuting him, the Akali Dal

Badal Party or the Bharatiya Janata Party, why they were persecuting him, and the

extent of his political activities in India and the United States. These

inconsistencies directly implicate whether he faced or reasonably feared

persecution for his political beliefs. See Manes v. Sessions, 875 F.3d 1261,

1264–65 (9th Cir. 2017) (holding that an inconsistency that bore “directly” on

claim of persecution was “a specific and cogent reason [for] adverse credibility

determination”).

       Second, the space for “date of issue” was left blank on the birth certificate

Singh presented, he had no government-issued identification documents with his

photograph, and his only identification card was from the Mann party. The IJ

correctly noted that Singh provided no other photographic documents that verified

his identity. His party identification card is not the equivalent of government-

issued identification, and for this reason, the IJ was left in doubt about Singh’s

identity.




                                           3
      Finally, the IJ did not err by determining that Singh’s other corroborating

evidence did not rehabilitate his claim because the evidence did little to verify

Singh’s active participation in the Mann community in California. Singh could not

name members of the community, nor the names of their spiritual leaders. Despite

the opportunity to procure corroborating evidence, Singh offered only an affidavit

that stated he was present and photographed at a single rally over the three to four

years he claimed to have been an attendant.

      In light of the agency’s adverse credibility determination, Singh failed to

meet his burden of establishing eligibility for asylum, withholding of removal, and

protection under the CAT. See Shrestha, 590 F.3d at 1048–49. Singh’s CAT

claim also fails because he did not testify that he was ever tortured, or feared future

torture on return to India, by a government actor or with government acquiescence.

Arrey v. Barr, 916 F.3d 1149, 1160 (9th Cir. 2019).



PETITION DENIED.




                                           4